COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 MARIA SALDANA-FOUNTAIN,                       '
                                                               No. 08-12-00322-CV
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               384th District Court
 CHAVEZ LAW FIRM, ENRIQUE                      '
 CHAVEZ, JR. AND CHAVEZ LAW,                                 of El Paso County, Texas
                                               '
 P. C.,
                                               '                 (TC# 2011-2939)
                            Appellees.



                                          ORDER

       The Court GRANTS the Appellant=s third motion for extension of time to file the brief

until April 28, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Maria Saldana-Fountain, the Appellant, prepare the

Appellant=s brief and forward the same to this Court on or before April 28, 2013.

       IT IS SO ORDERED this 27th day of March, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.